Election/Restrictions
Claims 3, 6, 11-12, 15, 18, 26-28, 33-34, 36-37 and 39 are allowable. The restriction requirement between Groups I-III , as set forth in the Office action mailed on 6/04/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/04/2018 is withdrawn.  Claims 27-28 and 39 , directed to distinct inventions directed to a downhole tool with distinct structures are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
 However, claims directed to embodiments of the ductility modifying agent comprising polymeric fibers and/or a functionalized filler remain withdrawn from consideration and have been cancelled because they do not require all the limitations of an allowable claim and were never examined during prosecution; the election of species set forth 6/04/2018 was elected without traverse based on an incomplete response.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
The application has been amended as follows: 

(Cancelled) 
(Cancelled)   
(Currently Amended) A downhole tool for controlling the flow of a fluid in a wellbore, the downhole tool including a component, the component comprising: 
            about 15 wt.% to about 50 wt.% of a cementitious material; 
about 20 wt.% to about 60 wt.% of an aggregate comprising sand, gravel, silica, slag, recycled concrete, glass spheres, limestone, feldspar, crushed stone, or a combination comprising at least one of the foregoing; and
about 0.1 wt.% to about 10 wt.% of a ductility modifying agent, based on the total weight of the component;
wherein  
the ductility modifying agent comprises and an ionomer; 
the ionomer comprises a polymer backbone formed from an ethylenically unsaturated carboxylic acid 

the component is a molded component made from a composition comprising the cementitious material, the aggregate; and the ductility modifying agent.   
(Cancelled) 
(Cancelled) 
(Currently Amended) The downhole tool of claim [[31]] 3, wherein the metal fiber comprises steel fiber or iron fiber.
(Cancelled)
(Cancelled)
(Cancelled) 
(Cancelled) 
(Original) The downhole tool of claim 3, wherein the cementitious material comprises one or more of the following: Portland cement; pozzolan cement; gypsum cement; high alumina content cement; silica cement; or high alkalinity cement. 
(Previously Presented) The downhole tool of claim 3, wherein the component further comprises one or more of the following: wollastonite; silica flour; silica fume; fly ash; calcium carbonate; barite; hematite; ilemite; siderite; hydroxyapatite; fluorapatite; or chlorapatite. 
(Cancelled)      
(Cancelled)  
 
(Currently Amended) The downhole tool of claim 3, wherein the component comprises: 
about 0.1 to about 8 wt.% of the metal fiber; 
about 15 to about 50 wt.% of the cementitious material; and 
about 20 to about 60 wt% of the aggregate, each based on the total weight of the component. 
(Cancelled)  
  
(Cancelled) 
(Previously Presented) The downhole tool of claim 3, 
wherein the downhole tool is a frac plug or a bridge plug.
(Cancelled)            
(Cancelled) 
(Cancelled)
(Cancelled)  
(Cancelled)  
(Cancelled)  
(Cancelled)  
(Previously Presented)  The downhole tool of claim 3, wherein the component comprises about 25 to about 40 wt.% of a cementitious material, about 5 wt.% to about 12 wt.% of silica fume, about 5 wt.% to about 15 wt.% of quartz powder, about 30 wt.% to about 45 wt.% of sand, about 0.5 wt.% to about 7 wt.% of a metal fiber, and about 0.1 wt.% to about 5 wt.% of a superplasticizer, each based on the total weight of the component. 
(Original)  The downhole tool of claim 3, wherein the component is a frustoconical member; and the downhole tool further comprises:
an annular body having a flow passage therethrough;
a seal member carried on the annular body and configured to engage a portion of the frustoconical member; and
a bottom sub disposed about the annular body, and
wherein the frustoconical member is disposed about the annular body.
(Original) The downhole tool of claim 3, wherein the component is a bottom sub; and the downhole tool further comprises:
an annular body having a flow passage therethrough;
a frustoconical member disposed about the annular body; 
a seal member carried on the annular body and configured to engage a portion of the frustoconical member; and
the bottom sub is disposed about the annular body.
(Cancelled) 
(Cancelled)  
(Cancelled)   
(Cancelled)   
33.	(Previously Presented)  The downhole tool of claim 3, wherein the component further comprises an aqueous carrier in an amount of about 0.1 to about 30 wt% based on total weight of the component.
34.	(Previously Presented)  The downhole tool of claim 3, wherein all solid particles in the component have a particle size of less than about 100 microns. 
35.	(Cancelled)   
36.	(Previously Presented)  The downhole tool of claim 3, wherein the component has a compressive strength of about 5 ksi to about 150 ksi. 
37.	(Previously Presented)  The downhole tool of claim 3, wherein the component has a compressive strength of about 20 ksi to about 60 ksi. 
38.	(Cancelled)   
39.	(Previously Presented)  The downhole tool of claim 3, wherein the component is a frustoconical member.
40.	(Cancelled)  
41.	(Cancelled)  



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: please see the PTAB decision dated 6/06/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES R NOLD/Primary Examiner, Art Unit 3674